                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

LAMAR C. CHAPMAN, III                                                       PLAINTIFF
Reg # 16900-424


v.                        CASE NO. 2:19-CV-00064 BSM

THOMAS J. SCARANTINO,
Complex Warden, FCC-Butner,
North Carolina                                                           DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 27th day of March 2020.


                                                 UNITED STATES DISTRICT JUDGE
